—Order, Supreme Court, New York County (Ira Gammerman, J.), entered December 10, 1998, denying defendant’s motion to quash a subpoena duces tecum in aid of execution pursuant to CPLR article 52, affirmed, with costs and disbursements.
Under the unique circumstances presented, service of the subpoena upon defendant’s New York attorneys pursuant to court order was permissible {see, Judiciary Law § 2-b; CPLR 2303). While not determinative, we note that defendant was actively litigating a related Federal action in the United States District Court located within this State. Concur — Mazzarelli, Ellerin and Friedman, JJ.